Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-5, 7-8, 10-14, 16-17, and 25-31 are pending in this application. Claims 1, 7, 11, 16, 25, and 29 are amended by applicant’s amendment filed 8 November 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 November 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-8, 10-14, 16-17, and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it recites “redirect and filter adjusted synthetic misappropriation packet to one or more channels from each of the one or more engines, wherein adjusted synthetic misappropriation packet includes an adjustment based on detection of misappropriation within the synthetic misappropriation packet” (emphasis added). The term “adjusted synthetic misappropriation packet” appears twice, and lacks articles such as “an” or “the.” So it is unclear how these entities relate to each other, and to the “synthetic misappropriation packet” recited previously in the present claim. For the purposes of examination under prior art, the examiner will interpret “adjusted synthetic misappropriation packet” to be either a version of the synthetic misappropriation packet or a different packet, and will consider the two instances of “adjusted synthetic misappropriation packet” to be either the same or different packets.
Regarding Claim 11, it recites “redirect and filter adjusted synthetic misappropriation packet to one or more channels from each of the one or more engines, wherein adjusted synthetic misappropriation packet includes an adjustment based on detection of misappropriation within the synthetic misappropriation packet” (emphasis added), which is indefinite in the same manner as described for claim 1. 
Regarding Claim 25, it recites “each of a one or more engines” (lines 5-6). This is an awkward construction that is not proper English. In addition, line 9 recites the one or more engines “within the collection.” However, the present claim makes no previous mention of any collection, so it cannot be determined what this term refers to. The present claim makes additional mentions of the collection (e.g. lines 13, 16, and 23). For the purposes of examination under prior art, the examiner will interpret the present claim as including one or more engines that are software entities implemented by the computer-readable program code, with the collection as a term that refers to the group of the engines. Finally, the present claim recites “an adjusted synthetic misappropriation packet to one or more channels from each of the one or more engines, wherein adjusted synthetic misappropriation packet includes an adjustment based on detection of misappropriation within the synthetic misappropriation packet” (emphasis added), which is indefinite in the same manner as described for claim 1.
Regarding Claims 2, 4-5, 7-8, 10, 12-14, 16-17, and 26-31, they are rejected as being dependent on rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 10-14, 16-17, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Tormasov et al. (U.S. 2019/0228006, hereinafter “Tormasov”; based on provision application 62/619,144 which fully supports the teachings of the published application) in view of Jain et al. (U.S. 2018/0322004, hereinafter “Jain”), further in view of Sol et al. (U.S. 2016/0019387, hereinafter “Sol”), and further in view of Schulman et al. (U.S. 2017/0034192, hereinafter “Schulman”).
Regarding Claim 1, Tormasov teaches a system for real-time dynamic conditioning (fig. 1; ¶ [0003] and [0025]), the system comprising:
one or more artificial intelligence (AI) engines within a collection of one or more engines dynamically performing dynamic conditioning, the one or more engines comprising one or more 
self-evaluate an output each of the one or more engines via performing policy checks and assessments on each of the one or more engine’s own results (¶ [0029] – [0030] and [0035]—the corrective module in the machine learning module {engine} self-evaluates output of the engine by checking compliance with policies); and
dynamically assign and change responsibilities of the one or more engines within the collection (¶ [0030] and [0041]—retraining the model using corrective data is changing responsibilities of the engine).
Tormasov further teaches the one or more engines transmitting data to a blockchain for evaluation of the output by external entities (¶ [0031] – [0033] and [0041]), but does not explicitly teach the program code to:
evaluate an output from other one or more engines within the collection, wherein evaluating the output from the other one or more engines includes generating synthetic data, performing observations, and/or running compliance checks of the other one or more engines;
generate an authenticity identification procedure, wherein the authenticity identification procedure comprises an output from the one or more engines in the collection for dynamic optimization and adversarial configuration of real-time streaming data;

inject the synthetic misappropriation packet into the collection of the one or more engines associated with the authenticity identification procedure for learning of the emerging misappropriation;
redirect and filter adjusted synthetic misappropriation packet to one or more channels from each of the one or more engines, wherein adjusted synthetic misappropriation packet includes an adjustment based on detection of misappropriation within the synthetic misappropriation packet;
place responsibility on the learning engines for reporting and evaluation for self-evaluation and correction of results from ingestion of the injected synthetic misappropriation packet; and
cross compare the one or more engines to generate a complete misappropriation identification for a learning network comprising the one or more engines.
However, Jain teaches an artificial intelligence engine evaluating an output from other computer programs, wherein evaluating the output from the other one or more computer programs includes generating synthetic data, performing observations, and/or running compliance checks of the other one or more engines (¶ [0046] and [0052]—a machine learning model performs observations of another computer program and checks for compliance with rules).
These claimed elements were known in Tormasov and Jain and could have been combined by known methods with no change in their respective functions. It therefore would 
Tormasov/Jain teaches application to intrusion detection (Tormasov, ¶ [0003]), but does not specifically teach the program code to:
generate an authenticity identification procedure, wherein the authenticity identification procedure comprises an output from the one or more engines in the collection for dynamic optimization and adversarial configuration of real-time streaming data;
build a synthetic misappropriation packet for injection, wherein the synthetic misappropriation packet contains a synthetic version of misappropriated resource distribution identified and built using gathered data regarding the misappropriated resource distribution;
inject the synthetic misappropriation packet into the collection of the one or more engines associated with the authenticity identification procedure for learning of the emerging misappropriation; and
redirect and filter adjusted synthetic misappropriation packet to one or more channels from each of the one or more engines, wherein adjusted synthetic misappropriation packet 
place responsibility on the learning engines for reporting and evaluation for self-evaluation and correction of results from ingestion of the injected synthetic misappropriation packet; and
cross compare the one or more engines to generate a complete misappropriation identification for a learning network comprising the one or more engines.
However, Sol teaches program code to:
generate an authenticity identification procedure, wherein the authenticity identification procedure comprises an output from one or more engines for dynamic optimization and adversarial configuration of real-time streaming data (¶ [0057] – [0064]—the recognizer generates an authenticity identification procedure that comprises usage data and operational data output from one or more online services {engines}. The authenticity identification procedure recognizes bad traffic {i.e. identifies authenticity or inauthentic traffic} that is used for generating synthetic attacks, so it is for dynamic optimization and adversarial configuration of real-time streaming data);
build a synthetic misappropriation packet for injection, wherein the synthetic misappropriation packet contains a synthetic version of misappropriated resource distribution identified and built using gathered data regarding the misappropriated resource distribution (¶ [0057] – [0066]—the synthetic attack generator generates synthetic attacks in any of multiple forms such as a misappropriation packet. The packet may be built using logs associated with online services, which is gathered data regarding the misappropriated resource distribution);

place responsibility on the learning engines for reporting and evaluation for self-evaluation and correction of results from ingestion of the injected synthetic misappropriation packet (¶ [0067] – [0069] and [0075]—the learning engines are responsible for self-evaluation and correcting results generating notifications of bad traffic and causing further investigation to be performed).
These claimed elements were known in Tormasov/Jain and Sol and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the synthetic misappropriation process of Sol with the AI engines of Tormasov/Jain to yield the predictable result of the program code to: generate an authenticity identification procedure, wherein the authenticity identification procedure comprises an output from the one or more engines in the collection for dynamic optimization and adversarial configuration of real-time streaming data; build a synthetic misappropriation packet for injection, wherein the synthetic misappropriation packet contains a synthetic version of misappropriated resource distribution identified and built using gathered data regarding the misappropriated resource distribution; inject the synthetic misappropriation packet into the collection of the one or more engines associated with the authenticity identification procedure for learning of the emerging misappropriation; and place responsibility on the learning engines for reporting and 
Tormasov/Jain/Sol does not specifically teach the program code to:
redirect and filter adjusted synthetic misappropriation packet to one or more channels from each of the one or more engines, wherein adjusted synthetic misappropriation packet includes an adjustment based on detection of misappropriation within the synthetic misappropriation packet; and
cross compare the one or more engines to generate a complete misappropriation identification for a learning network comprising the one or more engines.
However, Schulman teaches program code to:
redirect and filter adjusted misappropriation packet to one or more channels from each of one or more engines, wherein adjusted misappropriation packet includes an adjustment based on detection of misappropriation within the synthetic misappropriation packet (¶ [0040], [0045], and [0053] – [0054]—misappropriation packets are adjusted when they are detected by filtering them according to risk criteria and redirecting them to a “sandbox” or mock “honeypot” data and flagged for additional monitoring); and
cross compare the one or more engines to generate a complete misappropriation identification for a learning network comprising the one or more engines (¶ [0046], [0052] – [0054], and [0071]—a monitoring server aggregates data collected from the agents {engines} to compare, generate a complete picture of misappropriation identification, and perform machine learning to prevent misappropriation).

Regarding Claim 11, Tormasov teaches a computer-implemented method for real-time dynamic conditioning (fig. 3; ¶ [0003], [0025], and [0044]). Tormasov, Jain, Sol, and Schulman teach the method comprising the steps of the present claim in a similar manner to the operations of the computer-readable program code of claim 1.
Regarding Claim 25, Tormasov teaches a computer program product for real-time dynamic conditioning, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein(fig. 1; ¶ [0003], [0025], and [0054] – [0055]). Tormasov, Jain, Sol, and Schulman teach the computer-readable program code portions comprising executable portions that perform the operations of the present claim in a similar manner to the operations of claim 1.
Regarding Claims 2, 12, and 26, Tormasov/Jain/Sol/Schulman teaches wherein self-evaluating each of the one or more engines further comprises implementing policies on fairness, explainability, and optimization criteria via the self-evaluation and assessment and control of the engine(Tormasov, ¶ [0029] – [0033]—the self-evaluation implements policies to remove bias or discrimination {i.e. for fairness}, and re-trains a model for optimization using the self-evaluation. Sending parameters to the blockchain implements explainability by allowing others to see what parameters generated the output).
Regarding Claims 4, 13, and 27, Tormasov/Jain/Sol/Schulman teaches fairness and compliance output monitoring comprising generating an implicit internal feedback loop (Tormasov, ¶ [0029] – [0030]—the evaluation and re-training generate an implicit internal feedback loop), where each of the one or more engines evaluates each of the one or more engine’s results over time and generating an explicit external feedback loop where the engines are responsible for evaluation and correcting other engine results (Jain, ¶ [0046] and [0050]—causing the second program {the engine} to stop or perform actions to minimize negative impacts is an external feedback loop).
Regarding Claims 5, 14, and 28, Tormasov/Jain/Sol/Schulman teaches wherein dynamically assigning and changing the responsibilities of the one or more engines within the collection further comprises a point system for assessment of the output and forcing the one or more engines to comply with policies or regulations (Tormasov, ¶ [0035] – [0036]—an offset or coefficient factor is applied in altering the output and re-training {changing the responsibilities}, indicating a varying amount of correction being applied to reach a policy standard. This implies a point or scoring system to know how far the output is from the policy standard).
Regarding Claims 7, 16, and 29, Tormasov/Jain/Sol/Schulman teaches:

reviewing the misappropriated resource distribution and identifying the misappropriated resource distribution as an emerging misappropriation (Sol, ¶ [0028] – [0029] and [0038]);
redirecting the misappropriated resource distribution to an alternative channel and allow for the misappropriated resource distribution to continue (¶ [0045] – [0055]—detected intrusions {misappropriated resource distributions} are diverted to a sandbox {alternate channel} for monitoring); and
gathering data regarding communication with an individual of the misappropriated resource distribution (¶ [0057] – [0058]).
Regarding Claims 8 and 30, Tormasov/Jain/Sol/Schulman teaches wherein evaluating an output from other one or more engines within the collection further comprising a collaborative/distrusted protocol for assessing the overall quality of a solution, wherein the system assesses the reporting and evaluation responsibilities of the learning engines and dynamically optimizes the system configuration continuously (Tormasov, ¶ [0040] – [0042]—the use of a blockchain is a distrusted protocol that assesses integrity and quality of solutions to problems of fairness).
Regarding Claims 10, 17, and 31, Tormasov/Jain/Sol/Schulman teaches each engine checking explainability of the results of one or more engines (Tormasov, ¶ [0029] – [0033]—the self-evaluation implements policies to remove bias or discrimination {i.e. for fairness}, and re-trains a model for optimization using the self-evaluation. Sending parameters to the blockchain implements explainability by allowing others to see what parameters generated the output) and .

Response to Arguments
Applicant’s arguments filed 8 November 20201 have been fully considered but they are not persuasive. The examiner agrees that Tormasov, Jain, and Sol do not teach the limitations added to claims 1, 11, and 25. However, upon further consideration, the examiner finds that Schulman teaches these limitations, as detailed above. Note also that although the amendments address some of the previous rejections under 35 U.S.C. 112(b), some of the issue with claim 25 remain, and the amendments have introduced new issues of indefiniteness that necessitated additional rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129